Citation Nr: 1106382	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-04 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to accrued benefits due to death of the surviving 
spouse, WH.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1944 to November 
1945 and from October 1946 to August 1969.  He died in April 2004 
and was survived by his spouse, WH, who died in April 2005.  The 
appellant is the surviving child of WH.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
and was subsequently transferred to the RO in St. Louis, 
Missouri.


FINDINGS OF FACT

1.	All available, relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.	WH was the surviving spouse of the Veteran, who died April [redacted], 
2004.

3.	The surviving spouse submitted a claim for entitlement to 
service connection for the cause of death and accrued benefits 
in May 2004.  

4.	The surviving spouse was granted service connection for cause 
of death but denied accrued benefits in a March 2005 rating 
decision by the Muskogee, Oklahoma, RO.

5.	The surviving spouse died April [redacted], 2005.

6.	The appellant, who is the Veteran's son, is over the age of 18 
years and is not shown to have been permanently incapable of 
self-support before reaching the age of 18 years.


CONCLUSION OF LAW

The appellant is not a proper claimant for any accrued VA pension 
benefits due the decreased beneficiary; there is no legal basis 
for payment of accrued benefits.       38 U.S.C.A. §§ 5121, 5122 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.57, 3.1000, 3.1003 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In this case, the notice described above is not required because 
the issue presented involves a claim that cannot be substantiated 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 5-
2004 (June 23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).

Accrued Benefits

Historically, in a March 2005 rating decision, the Veteran's 
surviving spouse, WH, was granted service connection for a cause 
of the Veteran's death.  Her claim for entitlement to accrued 
benefits was denied.  On April [redacted], 2005, an award was processed 
to pay the Veteran's rate for the month of death and several 
months of DIC benefits, totaling $12,851.00, to WH.  However, one 
day prior, on April [redacted], 2005, she died.  

The appellant, WH's son, as the administrator of her estate, 
received the check, which was issued the date after her death.  
The Department of the Treasury reclaimed the entire amount from 
the estate's account noting that the signature on the check was 
not that of WH.  The appellant was notified in a letter from the 
Debt Management Center that beneficiaries are not entitled to 
payment for the month of death and, therefore, the amount for the 
month of death, totaling $993.00, must be returned.  
Subsequently, the appellant submitted a claim in November 2007 
arguing that since the DIC benefits were payable to the 
beneficiary as a result of the March 2005 rating decision, the 
estate is entitled to the amount of benefits payable up to the 
beginning of the month of her death in April 2005. 

At a June 2010 informal hearing before a Decision Review Officer, 
the appellant reiterated his arguments and stated that his claim 
is essentially not for accrued benefits but rather, a claim for 
benefits in his capacity as an administrator of the estate for 
the amount of $11,858, the different between the original amount 
issued less the month of death payment.

Upon the death of a payee of VA benefits, periodic monetary 
benefits to which he or she was entitled to, on the basis of 
evidence in the file at the date of death (accrued benefits) may 
be paid to certain parties.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).

Applications for accrued benefits must be filed within one year 
after the date of death.  38 U.S.C.A. § 5121(c).  Persons 
eligible for such payments (which are paid upon the death of the 
Veteran to the first living person listed) are: (i) the spouse; 
(ii) his or her children in equal shares; (iii) and his or her 
dependent parents or the surviving parent.  38 C.F.R. § 
3.1000(a).  Accrued benefits may also be paid as may be deemed 
necessary to reimburse the person who bore the expenses of the 
last sickness and burial.  38 U.S.C.A. § 5121(a)(5); 38 C.F.R. § 
3.1000(a)(5).  Payments to persons who bore the expense of last 
sickness or burial shall be limited to the amount necessary to 
reimburse such persons for the expenses of last sickness and/or 
burial.  38 C.F.R. § 3.1003(a).

The definition of the term "child," as defined for the purposes 
of establishing dependency status, means an unmarried person who 
is a legitimate child; a child legally adopted before the age of 
18 years; a stepchild who acquired that status before the age of 
18 years and who is a member of the Veteran's household at the 
time of the Veteran's death; or an illegitimate child.  In 
addition, the child must be someone who: (1) is under the age of 
18 years; (2) before reaching the age of 18 years became 
permanently incapable of self-support; or (3) after reaching the 
age of 18 years and until completion of education or training 
(but not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a), 3.1000(d)(2).

Accrued benefits are also discussed within 38 U.S.C.A. § 5122.  
This section provides that a check received by a payee in payment 
of accrued benefits shall, if the payee died on or after the last 
day of the period covered by the check, be returned to the 
issuing office and canceled, unless negotiated by the payee or 
the duly appointed representative of the payee's estate.  The 
amount represented by such check, or any amount recovered by 
reason of improper negotiation of any such check, shall be 
payable in the manner provided in section 5121 of this title, 
without regard to section 5121(c) of this title.  Any amount not 
paid in the manner provided in section 5121 of this title shall 
be paid to the estate of the deceased payee unless the estate 
will escheat.  38 U.S.C.A. § 5122.

The accompanying regulation pertaining to section 5122 clarifies 
that where the payee of a check for benefits has died prior to 
negotiating the check, the check shall be returned and canceled.  
38 C.F.R. § 3.1003.  The amount represented by the returned 
check, less any payment for the month in which the payee died, 
shall be payable to the living person or persons in the order of 
precedence set forth for accrued benefits.  38 C.F.R. § 
3.1003(a).  Payments to persons who bore the payee's last 
expenses are limited to the amount necessary to reimburse those 
expenses.  Id.  There is no limit on the retroactive period for 
which payment of the amount represented by the check may be made, 
and no time limit for filing a claim to obtain the proceeds of 
the check or for furnishing evidence to perfect a claim.  38 
C.F.R. § 3.1003(a)(1).  Any amount not paid in this manner shall 
be paid to the estate of the deceased payee, provided that the 
estate will not revert to the state because there is no one 
eligible to inherit it.  38 C.F.R. § 3.1003(b).

The Court has interpreted the requirement that the check be 
"received" by a payee, for purposes of applying 38 U.S.C.A. § 
5122, as requiring actual receipt by the payee during the payee's 
lifetime, that is, that the benefit payment be at least delivered 
to or under the control of the payee prior to the payee's death, 
even if not negotiated, signed, or used by the payee during his 
or her lifetime.  See Wilkes v. Principi, 16 Vet. App. 237, 242-
243 (2002) (electronic transfer to deceased payee's account six 
days after payee's death did not constitute "receipt" by the 
payee for purposes of 38 U.S.C.A. § 5122).  In essence, if the 
payment at issue was made to the payee after his or her death, 
the provisions of 38 U.S.C.A. § 5122 and 38 C.F.R. § 3.1003 are 
inapplicable; rather, the provisions of section 38 U.S.C.A. § 
5121 govern as to an accrued benefits claim.  Id.

In this case, the appellant's claim for accrued benefits fails 
upon multiple grounds.  Importantly, he did not file his claim 
for benefits within one year of the Veteran's death or within one 
of the death of the beneficiary.  Rather, his claim was received 
on November 2007; approximately three years after the death of 
the Veteran and approximately two years after the death of the 
Veteran's surviving spouse. 

The appellant does not meet any of the criteria listed under 38 
U.S.C.A. § 5121(a) for payment as an individual, in that there is 
no evidence of record to substantiate that he was the dependent 
child of the Veteran at the time of his death.  There is no 
evidence to suggest that he is under the age of 18 years; or 
before reaching the age of 18 years, became permanently incapable 
of self-support; or after reaching the age of 18 years and until 
completion of education or training, but not after reaching the 
age of 23, is pursuing a course of instruction at an approved 
educational institution. The appellant may not be considered the 
beneficiary for entitlement to accrued benefits purposes.  38 
U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a), 3.1000(d)(2).  
Therefore, the appellant is not entitled to accrued benefits as 
he is not a person eligible for payment.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  In addition, according to a January 2008 VA 
letter sent to the Veteran, he has been unreimbursed expenses 
related to the Veteran's burial in the amount of $2000.  38 
C.F.R. § 3.1003(a).

Lastly, the Board has considered whether the appellant's argument 
that WH estate is entitled to the benefits granted to WH prior to 
her death should be paid to her estate.  As the check was issued 
and received after her death the provisions of 38 U.S.C.A. § 5122 
and 38 C.F.R. § 3.1003 are inapplicable and the provisions of 38 
U.S.C.A. § 5121 and 38 C.F.R. § 3.1000 govern the funds.   See 
Wilkes v. Principi, 16 Vet. App. 237, 242-243 (2002).  The Board 
appreciates the fact that in reality the surviving spouse would 
have been due benefits had she not died prior the issuance of the 
check on her claim.  Unfortunately, there is no law, which allows 
the VA to re-issue the check to the appellant or to the surviving 
spouse's estate.  The relevant facts are not in dispute and, 
therefore, it is the law rather than an interpretation of the 
evidence, which governs the outcome of this case.  Therefore, the 
appellant is not entitled to any additional amount of accrued 
benefits as the funds are not payable to WH's estate.

Accordingly, the claim for accrued benefits must be denied.  In 
reaching this conclusion, the Board has considered the benefit of 
the doubt doctrine; however, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although the Board sympathizes with the appellant and the 
particular circumstances therein; we are without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
There is no legal basis for a grant of this claim, and it must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to accrued benefits due to death of the surviving 
spouse, WH, is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


